Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0843. BRET BOLISH v. J. BRAD SMITH, IN HIS OFFICIAL
    CAPACITY AS DISTRICT ATTORNEY, BARROW COUNTY.

      Prisoner Bret Bolish filed this direct appeal from the trial court’s order
dismissing his open records complaint. The State has filed a motion to dismiss,
arguing that, because Bolish is incarcerated, he was required to comply with OCGA
§ 5-6-35 and file an application for discretionary appeal in order to appeal.
      Because Bolish is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996 (“the Act”), OCGA § 42-12-1 et seq. Pursuant to OCGA § 42-
12-8, “[a]ppeals of all actions filed by prisoners shall be as provided in Code Section
5-6-35[,]” which is the discretionary appeal statute.
      Bolish argues that the Act applies only to indigent prisoners who are pursuing
civil actions at State expense. This argument lacks merit. In the Act, the legislature
defines both “indigent prisoner” and “prisoner.” See OCGA § 42-12-3 (1) & (2).
OCGA § 42-12-8 expressly applies to “prisoners.” “[W]here the language of an Act
is plain and unequivocal, judicial construction is not only unnecessary but is
forbidden.” Miles v. Kemp, 233 Ga. App. 850, 852 (506 SE2d 141) (1998).
      Under the plain language of OCGA § 42-12-8, Bolish was required to file an
application for discretionary appeal in order to appeal the trial court’s ruling. His
failure to do so deprives us of jurisdiction to consider this appeal. See Hall v.
Linahan, 225 Ga. App. 439, 439 (484 SE2d 65) (1997). Accordingly, the State’s
motion to dismiss is hereby GRANTED and this appeal is DISMISSED.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    12/06/2018
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.